United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Camp Hill, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Frank C. Sluzis, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2028
Issued: May 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September12, 2011 appellant, through her attorney, filed a timely appeal from an
August 18, 2011 decision of the Office of Workers’ Compensation Programs (OWCP)
concerning the termination of her compensation benefits. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation for
wage-loss and medical benefits effective November 8, 2010 on the grounds that she no longer
had any residuals or disability causally related to her accepted employment-related injury; and
(2) whether she had any continuing employment-related residuals or disability after
November 8, 2010.

1

5 U.S.C. § 8101 et seq.

On appeal appellant’s counsel contends that the medical evidence establishes that
appellant continues to have residuals and disability from her accepted December 5, 2009
employment injury.
FACTUAL HISTORY
On December 7, 2009 appellant, then a 49-year-old part-time flexible sales and service
associate, filed a traumatic injury claim alleging that on December 5, 2009 she injured her left
foot when some parcels fell on it. OWCP accepted the claim for left foot contusion which was
later expanded to include a left fifth metatarsal fracture and pulmonary embolism and infarction.
Appellant stopped work on December 8, 2009 and was released to return to work on January 7,
2010 by her physician. On April 1, 2010 OWCP accepted her claim for a recurrence of disability
beginning January 18, 2010. It authorized left fracture foot surgery, which was performed on
March 16, 2010. Appellant was released to limited-duty work on September 9, 2010.2
On August 6, 2010 OWCP referred appellant for a second opinion evaluation with
Dr. Nicholas G. Sotereanos, a Board-certified orthopedic surgeon, to determine the nature and
extent of her accepted employment impairment. In the accompanying statement of accepted
facts, it noted that accepted conditions were left foot contusion and left fifth metatarsal fracture.
On August 20, 2010 Dr. Sotereanos noted that OWCP had accepted that appellant sustained a
left foot contusion and left fifth metatarsal fracture as a result of the accepted December 5, 2009
employment injury. A physical examination revealed no left ankle motion, some pain at the base
of the fifth metatarsal, no evidence of effusions or erythema and normal gait. Based on the
physical examination and review of the medical record, Dr. Sotereanos opined that appellant had
reached maximum medical improvement and the fifth metatarsal fracture has resolved. As to her
ability to perform her date-of-injury job, he concluded that she was capable of performing this
position. Any restrictions were due to a preexisting condition and unrelated to the accepted
employment injuries.
On October 6, 2010 OWCP issued a notice proposing to terminate appellant’s
compensation benefits based upon the report of Dr. Sotereanos, OWCP’s second opinion
physician.
On October 19, 2010 OWCP received a September 27, 2010 report from Dr. Michael R.
Werner, appellant’s treating Board-certified orthopedic surgeon, who concurred with
Dr. Sotereanos that the accepted left fifth metatarsal fracture and left foot contusion had
resolved. However, Dr. Werner disagreed with Dr. Sotereanos’ conclusion that appellant was
capable of working an eight-hour day. He recommended a work hardening program prior to
releasing appellant to full-duty work.
By decision dated November 8, 2010, OWCP finalized the termination of appellant’s
benefits effective that day.

2

While appellant was released to full-time duty, the employing establishment was only able to accommodate her
work restrictions for four hours per day.

2

On November 28, 2010 appellant requested a review of the written record by an OWCP
hearing representative.
By decision dated April 4, 2011, an OWCP hearing representative affirmed the
termination of appellant’s compensation benefits.
Following a March 29, 2011 OWCP hearing representative’s decision, appellant
submitted a report from Dr. Augustus J. Papandrea, Jr., a treating Board-certified family
practitioner, who diagnosed nerve and arthritis pain midfoot with prior fracture and ankle fusion.
Dr. Papandrea concluded that appellant had permanent residual nerve pain and arthritis as a
result of the employment-related foot fracture.
On May 2 and 23, 2011 OWCP received appellant’s request for reconsideration.
Appellant’s counsel requested reconsideration and submitted medical evidence from Dr. Werner.
In an April 6, 2011 narrative, Dr. Werner opined that appellant’s pulmonary embolism
had resolved, but that the diagnoses of arthritis and nerve pain were permanent and a result of the
accepted employment injury. He also concluded that as a result of the employment injury
appellant had permanent work restrictions. Dr. Werner related the history of the employment
injury and medical treatment noting that appellant had been released to light-duty work on
September 7, 2010. At the time appellant was released to light-duty work, he prescribed a work
hardening program for her.
By decision dated August 18, 2011, OWCP denied modification.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 After it has determined that an
employee has disability causally related to her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.4 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

3

ANALYSIS -- ISSUE 1
OWCP accepted that appellant’s claim for left foot contusion, left fifth metatarsal
fracture and pulmonary embolism and infarction and paid appropriate compensation and medical
benefits. It terminated her wage-loss compensation and medical benefits effective November 8,
2010 finding that she no longer had any residuals or disability which were due to her work
injury.
In terminating appellant’s compensation benefits, OWCP relied on the August 20, 2010
medical opinion of Dr. Sotereanos, a second opinion Board-certified orthopedic surgeon. The
Board finds, however, that Dr. Sotereanos’ opinion is of diminished probative value and is
insufficient to represent the weight of the medical evidence. Dr. Sotereanos concluded that
appellant no longer had any residuals or disability from the accepted conditions of left foot
contusion and left fifth metatarsal fracture.
Medical conclusions based on inaccurate or incomplete histories are of little probative
value. OWCP provided Dr. Sotereanos with appellant’s case file and a statement of accepted
facts so he could base his opinion on a proper factual and medical history, but the statement of
accepted facts included in the record dated August 5, 2010 does not indicate that appellant’s
claim was accepted for right shoulder adhesive capsulitis. It stated in its May 8, 2009 proposed
termination of monetary compensation benefits and transcript of the October 13, 2009 hearing
that her claim was accepted for pulmonary embolism and infarction. OWCP procedures indicate
that accepted conditions must be included in a statement of accepted facts and further provide
that, when a second opinion specialist renders a medical opinion based on a statement of
accepted facts which is incomplete or inaccurate or does not use the statement of accepted facts
as the framework in forming his or her opinion, the probative value of the opinion is diminished.9
8

Dr. Sotereanos did not have a complete statement of accepted facts for review. His
opinion that appellant had no continuing employment-related disability is, therefore, not based
on a proper factual history. Since Dr. Sotereanos rendered his medical opinion based on an
incomplete factual statement omitting appellant’s accepted condition of pulmonary embolism
and infarction, the probative value of his report is reduced. The Board finds, therefore, that
OWCP improperly relied on his opinion to establish that appellant had no remaining disability
from the accepted employment injuries. OWCP failed to meet its burden of proof to terminate
her monetary compensation benefits effective November 8, 2010.

8

L.G., Docket No. 09-1692 (issued August 11, 2010); M.W., 57 ECAB 710 (2006); James R. Taylor, 56 ECAB
537 (2005) (medical conclusions based on an inaccurate or incomplete factual history are of diminished probative
value).
9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990). See Darletha Coleman, 55 ECAB 143 (2003); Richael O’Brien, 53 ECAB 234 (2001).

4

CONCLUSION
The Board finds that OWCP improperly terminated appellant’s wage-loss and medical
compensation benefits effective November 8, 2010.10
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 18, 2011 is reversed.
Issued: May 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

In light of the Board’s disposition of the first issue, the second issue is moot.

5

